DETAILED ACTION
1.	This office action is in response to the amendment filed on 01/26/2022.
2.	Claims 2-9, 16, and 20 are canceled. 
3.	Claims 1, 10-15, and 17-19 are currently pending and have been considered below.

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Stephen Murray on February 11, 2022.
The application has been amended as follows: 
 	Listing of Claims
1.	(Currently Amended)  A communication device, comprising:
	a communication circuit that is communicable with a network apparatus via a relay device; [[and]]
	a controller that controls an operation of the communication circuit, thereby causes the communication circuit to transmit one or more search packets and one or more request packets to the relay device in a period in which the relay device cuts off communication, and causes the communication circuit to start communicating with the network apparatus after receiving any of the one or more search packets, the one or more search packets including the communication

the controller sets the transmission interval of the one or more request packets to a second time interval that is longer than the first time interval in response to the communication circuit receiving any of the one or more search packets, and
the second time interval is a transmission interval in which the communication circuit transmits the one or more request packets in a case where the relay device performs a relay operation; and
a storage that holds standby time information indicating a standby time from a time when the communication circuit and the relay device become electrically coupled to each other to a time when the communication circuit starts transmitting the one or more search packets and the one or more request packets, wherein
the controller determines, on a basis of the standby time information, a timing at which the communication circuit starts transmitting the one or more search packets and the one or more request packets.


16.	(Canceled).  

17.	(Currently Amended)  The communication device according to claim [[16]] 1, wherein the controller measures a receiving time, calculates the standby time on a basis of the receiving time, and stores the standby time information indicating the standby time into the storage, the receiving time being from the time when the communication circuit and the relay device become electrically coupled to each other to a time when any of the one or more search packets is received.


19.	(Currently Amended)  A communication method, comprising:
	setting, in a period in which a relay device cuts off communication, a transmission interval of one or more request packets to a first time interval, the one or 
	transmitting, in the period in which the relay device cuts off the communication, one or more search packets and the one or more request packets to the relay device, the one or more search packets including a sender of the one or more search packets as a transmission target; 
	starting communicating with the network apparatus via the relay device after receiving any of the one or more search packets; [[and]]
setting the transmission interval of the one or more request packets to a second time interval that is longer than the first time interval in response to receiving any of the one or more search packets, wherein
the second time interval is a transmission interval of transmitting the one or more request packets in a case where the relay device performs a relay operation;
storing standby time information indicating a standby time from a time between electrically coupling to the relay device and starting transmission of the one or more search packets and the one or more request packets; and
determining, on a basis of the standby time information, a timing at which to start transmitting the one or more search packets and the one or more request packets.


Allowable Subject Matter
5.	Claims 1, 10-15, and 17-19 are allowed.
6.	Claims 1, 10-15, and 17-19 are renumbered.
7.	The following is an examiner’s statement of reasons for allowance: 
 	Claim 1 is allowed because the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious the communication device, comprising: the controller sets the transmission interval of the one or more request packets to a 
a storage that holds standby time information indicating a standby time from a time when the communication circuit and the relay device become electrically coupled to each other to a time when the communication circuit starts transmitting the one or more search packets and the one or more request packets, wherein the controller determines, on a basis of the standby time information, a timing at which the communication circuit starts transmitting the one or more search packets and the one or more request packets, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Claim 19 is allowed because the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious the communication method comprising: setting the transmission interval of the one or more request packets to a second time interval that is longer than the first time interval in response to receiving any of the one or more search packets; storing standby time information indicating a standby time from a time between electrically coupling to the relay device and starting transmission of the one or more search packets and the one or more request packets; and determining, on a basis of the standby time information, a timing at which to start transmitting the one or more search packets and the one or more request packets, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Regarding claims 10-15 and 17-18, the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious the invention as claimed in claims 1 and 19, as discussed above.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Eyob Hagos/
Examiner, Art Unit 2864